The opinion of the Court was delivered by Heydenfeldt, Justice. Murray, 0. J., and Anderson, Justice, concurring.
The only question of law raised by the record is, the refusal of the Court to admit in evidence a private account book of the plaintiff, containing the receipts and expenses of the boat. It appears that the book contained only an account of moneys paid, and was kept by himself. It was introduced to show that the boat had made no profits, upon the hypothesis that the contract with the defendant was for a share of the profits.
The jury found against this hypothesis, and therefore the exclusion of the evidence worked no injury to the plaintiff.
Besides this consideration, I know of no rule by which the excluded evidence would be admissible.
The judgment is affirmed.